El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
La cuestión fundamental envuelta en este recurso es la de si una corte municipal tiene jurisdicción para ordenar la cancelación de una hipoteca.
Sobre cierta finca rústica del término municipal de Ma-yagüez se constituyó una hipoteca para garantir la suma de $244. Se inició un pleito solicitando la Cancelación del gravamen. La demanda se interpuso en la corte municipal. Esta dictó sentencia decretando la cancelación y or-denando que se expidiera mandamiento dirigido al re-gistrador para, que la verificara. Así lo hizo el secretario y el registrador se negó entre otros motivos porque la corte municipal había actuado sin jurisdicción por razón de la ma-teria. No conforme la parte interesada interpuso el pre-sente recurso gubernativo.
Si se atiende únicamente a la cuantía envuelta en el li-tigio, sería necesario decidir la cuestión a favor del recu-rrente, pues dicha cuantía es menor de quinientos dólares. Pero si se toma en consideración la materia objeto del pleito, la nota recurrida se sostiene.
*892Las cortes municipales lo son de jurisdicción limitada. No son cortes de récord. La jurisdicción general para co-nocer de los asuntos civiles en primera instancia, salvo las excepciones fijadas por la ley, corresponde a los tribunales de distrito.
Desde 1911 esta Corte Suprema resolvió en el caso de Bayron et al., v. García et al., 17 D. P. R. 538, que era la corte de distrito la que tenía jurisdicción para conocer de la nulidad de un procedimiento hipotecario no obstante tratarse de la ejecución de una hipoteca cuya cuantía era menor de quinientos dólares.
Ahondando más en el estudio de la legislación antigua y la vig’ente, esta misma corte, en el caso de Valdivieso v. Rivera, 19 D. P. R. 702, decidió que la cuantía de quinientos dólares fijada por la ley de marzo 10, 1904, que reorganizó el sistema judicial de la Isla, determina la jurisdicción de las cortes municipales para conocer de los asuntos civiles ordinarios, pero no de los regulados por leyes especiales.
T, por último, en el caso de Cruz v. Sucesión Kuinlan, 29 D. P. R. 877, este tribunal decidió que eran las cortes de distrito las que tenían jurisdicción exclusiva para co-nocer de" pleitos sobre nulidad del procedimiento ejecutivo hipotecario irrespectivamente de la cuantía envuelta en el litigio.
La cancelación de hipotecas se regula por la Ley Hipote-caria y su reglamento y aunque el caso es distinto del de los tres que hemos citado, los razonamientos que llevaron al tribunal a decidir en dichos tres casos que la jurisdicción ex-clusiva correspondía a las 'cortes de distrito, son aplicables.
Debe confirmarse la nota recurrida.

Confirmada.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutchison y Franco Soto.